Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-2008

Easton v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3845




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Easton v. Williamson" (2008). 2008 Decisions. Paper 1473.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1473


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-143                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-3845
                                       ___________

                                   MARC S. EASTON,
                                                            Appellant

                                             v.

                           WARDEN TROY WILLIAMSON
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civil No. 07-cv-1572)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 28, 2008

         Before: SLOVITER, FISHER and HARDIMAN, CIRCUIT JUDGES.

                                  (Filed: March 5, 2008)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Marc S. Easton appeals from the September 7, 2007 order of the United States

District Court for the Middle District of Pennsylvania dismissing his petition for writ of
habeas corpus under 28 U.S.C. § 2241. For the reasons that follow, we will summarily

affirm the order of the District Court.

       Easton, an inmate at the United States Penitentiary in Lewisburg, Pennsylvania,

filed his § 2241 petition in August 2007. In it he states that, in 2000, he pleaded guilty to

five counts of unarmed bank robbery in the U.S. District Court for the Northern District

of Ohio. That court sentenced him to a term of imprisonment of 160 months and

restitution in the amount of $38,872, payments of which could be made at any time of

imprisonment, but once out of prison, Easton would be required to pay not less than

fifteen per cent of his gross monthly income to restitution. Easton claims that the

sentencing court violated the Mandatory Victims Restitution Act (“MVRA”) by failing to

structure the schedule of payments according to 18 U.S.C. § 3664(f)(2)(A)-(C).

       On review of his habeas petition filed in the Middle District of Pennsylvania, the

District Court concluded that Easton’s claim was not cognizable under § 2241. The court

instead decided that the claim constituted an attack on his conviction and sentence which

would be more appropriately raised in a motion under 28 U.S.C. § 2255, and it further

found that Easton had not demonstrated that a motion under § 2255 would be an

“inadequate or ineffective” remedy for relief under the circumstances.

       Summary action is warranted when “no substantial question” is presented by the

appeal. See 3d Cir. LAR 27.4, I.O.P. 10.6; Cradle v. U.S. ex rel. Miner, 290 F.3d 536,




                                              2
539 (3d Cir. 2002). After reviewing the record, we conclude that there is no substantial

question presented by Easton’s appeal and will summarily affirm.

         We agree with the District Court insofar as it concluded that Easton’s claim does

not fall within the purview of § 2241, because he does not challenge the execution of his

sentence, but rather, he challenges the failure of the sentencing court to follow the

strictures of the MVRA. See, e.g., Coady v.Vaughn, 251 F.3d 480, 485-86 (3d Cir. 2001)

(federal prisoners’ claims involving execution of sentence are cognizable under § 2241).

The District Court lacked jurisdiction to entertain the claim, and we will affirm on that

basis.

         We disagree with the District Court’s conclusion that Easton must necessarily raise

his claim in a motion under 28 U.S.C. § 2255. Ordinarily, challenges to a restitution

order are not cognizable under § 2255. See United States v. Kramer, 195 F.3d 1129,

1130 (9th Cir. 1999) (collecting cases). But see Weinberger v. United States, 268 F.3d
346, 351 n.1 (6th Cir. 2001) (restitution order may be challenged in § 2255 based upon a

meritorious ineffective assistance claim). We express no opinion as to whether Easton

may challenge his restitution order through some other procedural mechanism in the

sentencing court.

         We will summarily affirm the order of the U.S. District Court for the Middle

District of Pennsylvania.




                                              3